This action originated in the probate court of Warren county, Ohio, in an action by Hill, as administrator, to sell real estate to pay debts. By cross-petition the brothers and sisters of the decedent sought to impress a trust upon the real estate, and upon this issue the cause was tried in the probate court. The court decided against the cross-petitioners, and found that there was no trust estate in their favor and that they had no interest whatever in said premises. Thereupon the cause was appealed to the common pleas court, which rendered the same judgment upon the same finding. The cause was then taken to the Court of Appeals on error, and that court affirmed the judgment of the court of common pleas without any declaration in the journal entry other than that there was no error apparent on the record. The cause was thereupon brought to this court, and the motion to certify the record was allowed.
An examination of the pleadings and the evidence *Page 51 
introduced by the parties in the two trial courts discloses that there was an issue of fact as to the source of the payment for the real estate which is the subject-matter of this controversy, and that that issue of fact was decided against these plaintiffs in error. According to the claims of counsel, as set forth in briefs and oral arguments, certain legal questions were argued in the Court of Appeals, but these questions are not reflected in the journal entries of any of the lower courts. It is quite certain that this court could not reverse the judgments of the lower courts without reviewing and weighing the evidence. The probate court and the court of common pleas having decided this controversy upon the evidence, it will be presumed that the Court of Appeals weighed the evidence and found that it supported the judgment. In the present state of the record this court is driven to the conclusion that no legal question is presented for determination. The judgment of the lower courts must therefore be affirmed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, KINKADE and ROBINSON, JJ., concur. *Page 52